                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
IN RE:
         HOPE D. MOORE                                   CASE NO. 18-51551-TJT
                                                         CHAPTER 13
                                                         HONORABLE THOMAS J. TUCKER
                   DEBTOR.
_________________________________/
NOEL A. CIMMINO (P61176)
Attorney for Debtor
17515 West Nine Mile Road, Suite 420
Southfield, MI 48075
(248) 559-4055
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/
                         PROOF OF SERVICE OF AFFIDAVIT OF DEFAULT

       CRAIG S. SCHOENHERR, SR., being first duly sworn, deposes and says that on November
10, 2020, a copy of the Affidavit of Default and this Proof of Service was served upon:

         Noel Aaron Cimmino                                      Tammy L. Terry
         Attorney for Debtor                                     Trustee
         17515 West Nine Mile Rd., Suite 420                     535 Griswold, Suite 2100
         Southfield, MI 48075                                    Detroit, MI 48226

electronically pursuant to the court notice of service, and to those not electronically registered by first
class mail, postage fully prepaid thereon.

                                                 O’REILLY RANCILIO P.C.

                                                 /s/ Craig S. Schoenherr, Sr.
                                                 CRAIG S. SCHOENHERR, SR. (P32245)
                                                 Attorney for Creditor
                                                 12900 Hall Road, Suite 350
                                                 Sterling Heights, MI 48313-1151
                                                 (586) 726-1000
                                                 ecf@orlaw.com

DATED: November 10, 2020




   18-51551-tjt      Doc 49      Filed 11/10/20      Entered 11/10/20 15:52:05           Page 1 of 1
